Citation Nr: 0218578	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  99-19 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1950 to 
April 1954, from November 1963 to September 1968, and from 
November 1968 to April 1980.  The record reflects that he 
died on February [redacted], 1996.  The appellant in this matter 
is the veteran's surviving spouse.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado, which determined 
that new and material evidence had not been presented to 
reopen the claim of entitlement to service connection for 
the cause of the veteran's death.  In a January 12, 2001, 
decision, the Board determined that sufficient new and 
material evidence had been presented to reopen this claim, 
but then remanded it to the RO for additional development.  
The Board is now satisfied that the required development 
has been completed, and that the claim may be decided 
herein on its merits.


FINDINGS OF FACT

1.  The RO has undertaken all necessary actions required 
by the Veterans Claims Assistance Act of 2000.

2.  The veteran's death certificate indicates that he died 
on February [redacted], 1996, and lists the immediate cause of 
death as cardiac arrest, due to or as a consequence of 
cardiomyopathy, with chronic obstructive lung disease 
listed as a significant condition contributing to death 
but not related to the cause of death.

3.  At the time of his death, the veteran was not service-
connected for any disability.

4.  The competent medical evidence of record does not 
reasonably show a causal connection between any medical 
disorder related to the veteran's death and his periods of 
service.


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.312 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board is satisfied that the RO has met its 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  
See 38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. 
§§ 3.102, 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The Board finds that the RO met its duties to 
notify in this case.  The appellant was provided adequate 
notice as to the evidence necessary to substantiate her 
claim, as well as the applicable laws and regulations, as 
indicated in the January 1999 rating decision, the June 
1999 statement of the case, the August 2002 supplemental 
statement of the case, and in letters from the RO.  The RO 
also attempted to inform the appellant of which evidence 
she was to provide to VA and which evidence the RO would 
attempt to obtain on her behalf, as noted in 
correspondence dated in March 2002.  Further, the Board 
finds that the RO met its duty to assist by making 
satisfactory efforts to ensure that all relevant evidence 
was associated with the claims file, noting that it 
contains service medical and personnel records, private 
medical records, VA treatment records, and the veteran's 
death certificate.  The appellant was also given the 
opportunity to testify at a hearing, which she declined in 
writing in August 1999.  Finally, the entirety of the 
secured medical evidence in this case was given thorough 
review and consideration by a qualified medical 
professional, as noted in a June 2002 VA report.

The spouse of a qualifying veteran is entitled to monetary 
benefits known as Dependency and Indemnity Compensation 
(DIC) benefits if the veteran died of a service-connected 
disability.  38 U.S.C.A. § 1310.  A disability will be 
considered service-connected if it is due to disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Determinations as to whether service connection may be 
granted for a disability that caused or contributed to the 
veteran's death are based on the same statutory and 
regulatory provisions governing determinations of service 
connection generally.  38 U.S.C.A. §§ 1110; 1131; 38 
C.F.R. §§ 3.303, 3.304.  The death of a veteran will be 
considered as having been due to a service-connected 
disability where the evidence establishes that such 
disability was either a principal or contributory cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related to it.  A 
contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the 
service-connected disability contributed to the veteran's 
death, it must be shown that: (1) it contributed 
substantially or materially; (2) it combined to cause 
death; or (3) it aided or lent assistance to the 
production of death.  It is not sufficient to show that 
the service-connected disability casually shared in 
producing death, but rather that there was a causal 
connection.  38 C.F.R. §§ 3.312(b), (c).

At the time of his death, the veteran was not service-
connected for any disability.  Accordingly, there must be 
evidence of something occurring service that should have 
resulted in service connection on the veteran's behalf, 
and then evidence to establish that this disability was 
either the principal or contributory cause of the 
veteran's death.  In this case, the appellant asserts that 
the veteran's death was the result of exposure to stress 
during his service occupation as an air traffic 
controller, which led to coronary artery disease that 
resulted in his death.  She has produced two medical 
opinions in support of this proposition, and, upon remand 
from the Board on January 12, 2001, the RO procured a 
third medical opinion in June 2002.

The service medical records include a September 1966 
medical examination report noting that a concurrent 
electrocardiogram (EKG) reading showed an incomplete right 
bundle branch block, but was otherwise normal.  An October 
1966 clinical record noted an impression of an incomplete 
right bundle branch block, presumably congenital, with no 
evidence of cardiac disease by history, physical, standard 
x-ray or fluoroscopic examination.  A September 1968 EKG 
reading listed sinus tachycardia, non-specific T wave 
abnormality.  In August 1971 clinical records, the 
veteran's supervisor reported that he had been quite 
anxious on the job as an air traffic controller, that he 
answered calls very slowly, and that he complained of 
headaches.  The veteran apparently reported that his 
headaches had gone away after he was away from the air 
traffic control tower for several days.  A diagnosis of 
adult situational reaction with anxiety and headaches when 
exposed to the stresses of working in air traffic control 
was noted thereafter.  The service medical records are 
negative for significant findings related to a respiratory 
problem.

Treatment records from the Fitzsimmons Army Medical 
Center, dated from December 1991 to June 1995, reflect 
diagnoses of severe chronic obstructive pulmonary disease 
(COPD), right lower extremity deep venous thrombosis, 
tricuspid regurgitation, pulmonary hypertension, 
hypercholesterolemia, ventricular ectopy, right lower lobe 
pneumonia, elevated lipase, and increased liver-associated 
enzymes, thought to be secondary to medication.

Private treatment records dated in April 1995 and May 1995 
reflect an impression of acute supraventricular 
tachycardia with dyspnea.  A diagnostic imaging report 
noted an impression of findings consistent with congestive 
heart failure with small associated pleural effusions.  
Globular heart configuration suggested either a 
cardiomyopathy or pericardial effusion.  The heart was 
noted to be enlarged.
Private hospital records dated February [redacted], 1996, reflect 
that the veteran was admitted to the emergency department 
in full arrest.  Cardiopulmonary resuscitation was 
performed, and an ultrasound was conducted.  An echo 
showed no heart movement or activity.  After no response 
to treatment and no electrical activity, the veteran was 
pronounced dead.

The death certificate states that the veteran died on 
February [redacted], 1996, with the immediate cause of death 
listed as cardiac arrest, due to or as a consequence of 
cardiomyopathy.  Chronic obstructive lung disease was 
noted as a significant condition contributing to death, 
but not related to the cause of death.

In January 1997, the RO requested clinical records for 
treatment received by the veteran at Lowry Air Force Base 
in Colorado.  In September 1997, the National Personnel 
Records Center informed the RO that no additional service 
medical records were on file, but before a further search 
could be made for clinical records, the exact date of 
hospitalization was needed.  The Board notes that the 
appellant reported in a March 2002 statement that she had 
no further medical information to provide for this claim.

In a June 1998 statement, P.P.S., M.D., reported that he 
had been one of several physicians responsible for the 
veteran's care.  He noted that there was a history of 
substantial chronic obstructive airway disease with 
pulmonary hypertension, right ventricular dysfunction and 
congestive heart failure.  In addition to the obstructive 
airway disease, paroxysmal atrial fibrillation, 
supraventricular tachycardia, and nonsustained ventricular 
tachycardia had also been recorded.  It was noted that the 
veteran was actively being treated for obstructive airway 
disease, congestive heart failure and the arrhythmias.  
Dr. S. also noted that over the years, consideration of 
separate and different left ventricular disease had been 
raised.  He stated that EKGs had shown Q-waves in the 
inferior leads, and that a previous inferior infarction 
was certainly a possibility.

Dr. S. commented that there was pretty substantial 
literature documenting that one of the areas of 
substantial risk for the development of coronary artery 
disease was the persistence of perceived emotional and 
mental stress.  He opined that there was no question that 
the veteran, during his time as an air traffic controller, 
was subjected to unusual degrees of emotional and mental 
stress as a part of his responsibilities and his work.  
Dr. S. further opined that to the extent to which 
perceived stress is a risk factor for coronary disease and 
ventricular arrhythmia as in sudden cardiac death are an 
outcome of coronary disease, perceived stress as a cause 
of the veteran's death was a distinct possibility.  

In an August 1998 statement, W.W.R., M.D., reported that 
he treated the veteran from approximately 1992 through 
June 1995 while working at the Fitzsimmons Army Medical 
Center.  He opined that it was likely that the veteran's 
service as an air traffic controller, which included a 
tour in Vietnam, may have contributed in a substantial way 
to his coronary disease, as such a stressful position 
could have an effect on increasing coronary plaque and 
cigarette smoking.  Dr. R. also noted that he had 
identified a worrisome mass in the veteran's left neck in 
1994, but that the veteran declined further evaluation of 
the mass.  Dr. R. stated that there was a good chance that 
the mass was cancer, and that the veteran's service in 
Vietnam and elsewhere may have exposed him to Agent Orange 
or other toxins contributing to the development of such 
cancer.  

Subsequent to the Board's January 12, 2001, remand, the RO 
obtained the veteran's service personnel records, showing 
his various duties, including air traffic control 
responsibilities, during service.  These service personnel 
records were properly associated with the claims folder.

The RO then ordered a VA examination, in the form of a 
complete file review regarding the circumstances 
surrounding the veteran's death, which occurred in June 
2002.  The VA examiner stated that he reviewed the 
September 1966 service examination report documenting EKG 
findings of an incomplete right bundle branch block, but 
otherwise normal EKG findings, as well as many other EKG 
reports of record.  He also pointed out a November 1963 
service examination record that showed a pectus excavatum, 
which he stated is very frequently accompanied by an 
incomplete right bundle branch block, which is of no 
clinical significance.  

The VA examiner specifically noted his review of other 
relevant medical records as noted earlier in this 
decision, including the October 1966 clinical findings, 
the September 1968 EKG report, the August 1971 clinical 
records, the Fitzsimmons Army Medical Center treatment 
records dated from December 1991 to June 1995, the private 
treatment records from April 1995 and May 1995, the 
private hospital report for the date of death, and the 
death certificate.  Finally, he reported his review of the 
June 1998 opinion from Dr. S. and of the August 1998 
opinion from Dr. R.

The VA examiner stated that at some time after service, 
the veteran developed the signs and symptoms of COPD, as 
thoroughly documented in his chart, particularly in the 
notes of Dr. R.  He observed that the notation of 
cardiomyopathy on the death certificate (which was signed 
by Dr. S.) was the first use of that term at any point in 
the veteran's medical records.    

The VA examiner observed that both Dr. S. and Dr. R. 
referred to coronary artery disease (CAD) as being stress-
induced in their reports after the veteran's death, when 
neither had mentioned a CAD diagnosis during his life.  He 
emphasized that at no time in the available medical 
records, including the notes of Dr. R., was there any 
mention of CAD.  He also observed that CAD was not 
reported on the death certificate, only cardiomyopathy.  

The VA examiner evaluated the findings of Dr. S. on an 
April 1995 EKG report, which listed right ventricular 
enlargement and right ventricular hypertrophy with a 
decrease in systolic contraction and a diastolic 
noncompliance, but noted no left ventricle problems and 
normal structure for the four cardiac valves.  He stated 
that it is significant that in Dr. S.'s own interpretation 
of this EKG, there is no single finding that suggests the 
presence of CAD or myocardial ischemia in any form, and he 
noted that each reported abnormal finding is wholly 
compatible with COPD. 

The VA examiner noted a January 1995 hospital summary that 
listed diagnoses of home oxygen dependent COPD, right 
lower extremity deep venous thrombosis,  tricuspid 
regurgitation, pulmonary hypertension and 
hypercholesterolemia, and a prior hospital summary in 1992 
where the term CAD also does not appear.

The VA examiner further reviewed the findings of Dr. R. as 
listed in several of his treatment notes, noting June 1995 
diagnoses of: cor pulmonalae; a question of left-sided 
heart failure; synope - with the last episode felt 
secondary to paroxysmal supraventricular tachycardia; 
lipids - continue pravastatin; a history of deep vein 
thrombosis; and an illegible entry.  He stated that this 
report summarized diagnoses of the veteran as made by Dr. 
R. many times before.  He observed the significance of the 
lack of any mention of CAD in the June 1995 report, given 
that an emergency room physician in May 1995 had mentioned 
Q-waves in the veteran's inferior leads and the 
possibility of inferior myocardial infarction.

The VA examiner then reviewed several medical terms 
relevant to this case, with supporting attached medical 
treatise information, addressing cardiomyopathy, chronic 
cor pulmonale, arrhythmias and COPD.  He also referred to 
one medical treatise entry noting COPD as simulating 
anterior myocardial infarction.  He commented that Q-waves 
in the inferior leads, which are commonly associated with 
inferior myocardial infarction in patients with 
established CAD, also appear in chronic cor pulmonalae, 
which the veteran clearly had, and that these inferior q-
waves are perfectly compatible with cor pulmonale and do 
not necessarily imply the presence of inferior infarction.

The VA examiner stated that based on a total review of 
this case, he found no mention whatever of CAD or any 
evidence to substantiate that diagnosis, except for the 
May 1995 EKG readings which are perfectly compatible with 
chronic cor pulmonalae.  He reported that the term 
cardiomyopathy on the death certificate, as used by Dr. 
S., is somewhat mystifying, inasmuch as it is the only 
site in the entirety of the record where it appears, and 
that it is clearly inappropriate because cardiomyopathy by 
definition involves primarily the muscle of the heart (the 
myocardium) by disease of unknown cause, and the 
definition of cor pulmonalae clearly establishes that it 
is a secondary response to lung disease.

In sum, the VA examiner stated that in considering the 
evidence and the contention that stress caused CAD: (1) 
there is great discussion about whether or not stress 
causes CAD when CAD is present; (2) there is no evidence 
based on the complete review of the veteran's record, 
including his period in service and up to the time of his 
death in 1996, that CAD was suspected or diagnosed as a 
significant clinical entity during his life; (3) the term 
cardiomyopathy does not by definition refer to any of the 
disease conditions reflected in the veteran; (4) all 
objective findings reported in the medical record are 
fully compatible with the diagnosis of chronic obstructive 
lung disease and death from cor pulmonalae, the condition 
repeatedly referred to by Dr. R. in his progress notes; 
and (5) he does not believe that the contentions of Dr. S. 
and Dr. R. that stress caused CAD is relevant, because the 
diagnosis, CAD, cannot be supported by any evidence of 
record in this case.   

It is the Board's responsibility to determine whether a 
preponderance of the evidence supports the claim or 
whether the evidence is in relative equipoise, with the 
veteran prevailing in either event, or whether there is a 
preponderance of evidence against the claim, in which case 
the claim must be denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In making this decision, the Board 
must determine the probative weight to be ascribed as 
among multiple medical opinions, and state the reasons and 
bases for favoring one opinion over another.  See Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans 
v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  This responsibility 
is particularly important where, as here, medical opinions 
diverge.  The Board is also mindful that it cannot make 
its own independent medical determinations, and that there 
must be plausible reasons for favoring one medical opinion 
over another.  See Evans at 31; see also Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

The Court of Appeals for Veterans Claims has provided 
extensive guidance for the weighing of medical evidence.  
A medical opinion based upon an inaccurate factual premise 
is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate 
in the record.  Miller v. West, 11 Vet. App. 345, 348 
(1998).  The probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999); see also 
Black v. Brown, 5 Vet. App. 177, 180 (1995).

The Board finds the opinion of the June 2002 VA examiner 
to be the most probative of record.  It is quite clear 
from his report that this examiner reviewed the veteran's 
substantial medical history as contained in the claims 
file, including his service records and the treatment 
reports and opinions of Dr. S. and Dr. R., whereas it is 
unclear that either of those physicians was privy to this 
entire body of information.  Although the Board is 
cognizant that both of these physicians treated the 
veteran, whereas the June 2002 VA examiner did not, the 
Board notes that the VA examiner also had their relevant, 
concurrently documented clinical findings available for 
his review as well, and that he considered them.  The 
Board notes that the VA examiner was in the unique 
position of being the only physician with the opportunity 
to review, evaluate and compare all of the relevant 
medical evidence of record.  Consequently, as he has 
supported his findings with both substantial reasoning and 
supplementary medical treatise information, and as he has 
also explained where there are noted problems in the 
opinions of Dr. S. and Dr. R., the Board ultimately 
accepts the VA examiner's opinions reflecting the lack of 
any connection between the veteran's death and any medical 
condition documented during his periods of service.  
Accordingly, the Board finds that the most probative 
evidence in this matter preponderates against the claim, 
and so the benefit of the doubt rule is not applicable, 
such that the appellant's claim must fail.      


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

